EXHIBIT 10.5


REGENT – SOLAR LOGIC


PATENT LICENSE AGREEMENT


FIRST AMENDMENT






This FIRST AMENDMENT (“Amendment”) of the PATENT LICENSE AGREEMENT (“Agreement”)
is entered into and made effective as of July 1, 2017 (“Effective Date”), by and
among REGENT TECHNOLOGIES, INC., organized under the laws of the State of Texas
having offices at 5646 Milton Street, #722, Dallas, Texas 75206  (“Licensor”),
and SOLAR LOGIC INCORPORATED, organized and existing under the laws of the Texas
(USA), having its offices at 801 North Maple Street, Muenster, Texas 76252
(“SLI”) (“Licensee”) (the parties herein sometimes referred to individually a
“Party” or collectively as “Parties”).


RECITALS


WHEREAS, the Parties desire to amend the Agreement to account for delays and
expenses incurred by the Parties due to frivolous claims to the ownership of
certain SLI patents.
 
WHEREAS, the Parties agree that the terms used with initial letters capitalized
will have the meanings ascribed to them in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in the Agreement and the, the Parties agree to amend
Section 3.1, Section 3.5, and Schedule 3.3 of Exhibit A to read as follows:


Section 3.1          Consideration


Licensee agrees to remit to Licensor a monthly payment of $1,000 to be applied
toward the reimbursement of patent expenses. The initial monthly payment of
$1,000 is due upon Licensee's execution of this Agreement. Failure to make this
payment will cause this Agreement to immediately terminate. Licensee agrees to
initiate the additional payments of $1,000 per month on January 1, 2016 and
continue this monthly payment amount until $30,000.00 has been paid to
Licensor.  Notwithstanding this payment plan, the Licensee agrees to pay the
balance of the amount outstanding at the date that Licensee has secured
investment capital of $250,000.  Concurrent with the execution of this
Amendment, the Parties agree that the amount outstanding and future payments
under this Section 3.1 are as reflected in the attached Exhibit A-1.


Section 3.5          Milestones


In accomplishing commercial diligence, Licensee shall demonstrate to the
satisfaction of Licensor achievement of the following milestones: (i) Licensee
shall secure cumulative investment of a minimum of five hundred thousand dollars
($500,000) on or before June 30, 2018, and Licensee shall record Gross Revenues
on or before June 30, 2019.  Licensee shall provide written notification to
Licensor within thirty (30) days of achieving each milestone.  Should Licensee
fail to achieve any of the milestones specified above, or should Licensee fail
to record Gross Revenues for two (2) consecutive Calendar Years once sales
begin, Licensor, at its sole option, may waive the requirement to achieve the
milestone, may revise the license granted herein to a nonexclusive license, may
renegotiate the missed milestone, or may terminate this Agreement in accordance
with Section 5.3.

1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the date
first set forth above.


SOLAR LOGIC INCORPORATED
 
REGENT TECHNOLOGIES, INC.
             
By
/S/ Greg Bohl
 
By
/S/ David Nelson
             
Printed Name
   
Printed Name
               
Title
   
Title
   





EXHIBIT A

SCHEDULE 3.3 – ADVANCE ROYALTY PAYMENT


The Advance Royalty Payment will be $50,000 beginning January 1, 2018 and every
January 1 thereafter. At the election of the Licensee, the first and second
Advance Royalty Payments may be paid in cash or in shares of restricted common
stock of Regent Technologies, Inc.  Advance Royalty Payments made in common
stock shall be paid on the basis of the previous 90 day moving average price but
not less than $.10 per share.



 
    EXHIBIT A-1
             
Leake
Leake Fees
Regent
 
January (30 hrs.)
   
 $          4,500.00
 
February (24 hrs.)
   
 $          3,600.00
 
5/11/2017
 $         4,980.00
 $            463.48
   
6/13/2017
 $            420.00
     
7/19/2017
 $            735.00
       
 $         6,135.00
 $            463.48
 
   
 
 $        6,598.48
 $          8,100.00
 
Retainer - Solar Logic
 
 $      (1,000.00)
   
Regent Payment
 
 $         (500.00)
   
Leake Balance
 
 $        5,098.48
             
Regent - SLI Agreement
       
Balance @ 3/31/2017
 
 $      17,000.00
   
Plus Retainer
 
 $        1,000.00
   
Less Leake
 
 $      (6,598.48)
   
Less Regent
 
 $      (8,100.00)
   
Plus Chalker Payment
 
 $        3,000.00
   
Adjusted Balance
 
 $        6,301.52
             
NOTE:  Parties agree that the Adjusted Balance shall be applied to current and
future amounts owed to CHALKER FLORES, LLP. with no further payments under
Section 3.1



 

2

--------------------------------------------------------------------------------